              Case 2:16-cr-00202-MCE Document 60 Filed 06/16/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TANYA B. SYED
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         CASE NO. 2:16-CR-0202 MCE
12                               Plaintiff,            STIPULATION REGARDING USE OF
                                                       VIDEOCONFERENCING DURING DISPOSITION
13                         v.                          HEARING; ORDER
14   TIMOTHY D. FIALDINI,                              DATE: June 18, 2020
                                                       TIME: 10:00 a.m.
15                               Defendant.            COURT: Hon. Morrison C. England, Jr.
16

17                                             BACKGROUND

18          On May 18, 2017, the defendant was sentenced to 35 months custody in the Bureau of Prisons

19 and 36 months supervised release for a violation of 18 U.S.C. §2250(a). Docket 35. On March 18,
20 2019, the defendant commenced supervised release. Docket 39. On August 2, 2019, the United States

21 Probation Office filed a petition alleging the defendant violated supervised release. Id. On September

22 12, 2019, the defendant admitted to the three charges set forth in the petition. Docket 49. The

23 disposition hearing is currently set for June 18, 2020. Docket 57.

24          On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic Security Act

25 (“CARES Act”). The CARES Act empowered the Judicial Conference of the United States and Chief

26 District Judges to authorize supervised release revocation proceedings by video teleconferencing, or

27 telephone conferencing if video teleconferencing is not reasonably available.

28          On March 29, 2020, the Judicial Conference of the United States made the findings required by


      STIPULATION REGARDING HEARING                     1
30
                 Case 2:16-cr-00202-MCE Document 60 Filed 06/16/20 Page 2 of 4


 1 the CARES Act, concluding that “emergency conditions due to the national emergency declared by the

 2 President under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to the

 3 Coronavirus Disease 2019 (COVID-19) have materially affected and will materially affect the

 4 functioning of the federal courts generally.”

 5          The parties hereby stipulate and agree that each of the requirements of the CARES Act and

 6 General Order 614 have been satisfied in this case. They request that the Court enter an order making

 7 the specific findings required by the CARES Act and General Order 614. Specifically, for the reasons

 8 further set forth below, the parties agree that:

 9          1)       The disposition hearing in this case cannot be further delayed without serious harm to the

10 interest of justice, given the public health restrictions on physical contact and court closures existing in

11 the Eastern District of California; and

12          2)       The defendant waives his physical presence at the hearing and consents to remote hearing

13 by videoconference and counsel joins in that waiver.

14                                                 STIPULATION

15          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

16 through defendant’s counsel of record, hereby stipulate as follows:

17          1.       The Governor of the State of California declared a Proclamation of a State of Emergency

18 to exist in California on March 4, 2020.

19          2.       On March 13, 2020, the President of the United States issued a proclamation declaring a

20 National Emergency in response to the COVID-19 pandemic.

21          3.       In their continuing guidance, the Centers for Disease Control and Prevention (CDC) and

22 other public health authorities have suggested the public avoid social gatherings in groups of more than

23 10 people and practice physical distancing (within about six feet) between individuals to potentially

24 slow the spread of COVID-19. The virus is thought to spread mainly from person-to-person contact,

25 and no vaccine currently exists.

26          4.       These social distancing guidelines – which are essential to combatting the virus – are

27 generally not compatible with holding in-person court hearings.

28          5.       On March 17, 2020, this Court issued General Order 611, noting the President and

       STIPULATION REGARDING HEARING                      2
30
                 Case 2:16-cr-00202-MCE Document 60 Filed 06/16/20 Page 3 of 4


 1 Governor of California’s emergency declarations and CDC guidance, and indicating that public health

 2 authorities within the Eastern District had taken measures to limit the size of gatherings and practice

 3 social distancing. The Order suspended all jury trials in the Eastern District of California scheduled to

 4 commence before May 1, 2020.

 5          6.       On March 18, 2020, General Order 612 issued. The Order closed each of the courthouses

 6 in the Eastern District of California to the public. It further authorized assigned district court judges to

 7 continue criminal matters after May 1, 2020 and excluded time under the Speedy Trial Act. General

 8 Order 612 incorporated General Order 611’s findings regarding the health dangers posed by the

 9 pandemic.

10          7.       On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial

11 emergency in this District pursuant to 18 U.S.C. § 3174(d), based on the District’s “critically low

12 resources across its heavy caseload.” The report accompanying the Judicial Council’s declaration

13 analyzed the public safety dangers associated with the COVID-19 pandemic and examined both the

14 District’s caseload (the District currently ranks first in the Ninth Circuit and eighth nationally in

15 weighted filings) and its shortage of judicial resources (the District is currently authorized only six

16 district judges; two of those positions are currently vacant and without nominations). The report further

17 explained that a backlog of cases exists that “can only start to be alleviated” when the CDC lifts its

18 guidance regarding gatherings of individuals.

19          8.       On April 17, 2020, General Order 617 issued, continuing court closures through June 1,

20 2020 and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

21          9.       Given these facts, it is essential that Judges in this District resolve as many matters as

22 possible via videoconference and teleconference during the COVID-19 pandemic. By holding these

23 hearings now, this District will be in a better position to work through the backlog of criminal and civil

24 matters once in-person hearings resume.

25          10.      The disposition hearing in this case accordingly cannot be further delayed without serious

26 harm to the interests of justice. If the Court were to delay this hearing until it can be held in-person, it

27 would only add to the enormous backlog of criminal and civil matters facing this Court, and every Judge

28 in this District, when normal operations resume.

       STIPULATION REGARDING HEARING                       3
30
                 Case 2:16-cr-00202-MCE Document 60 Filed 06/16/20 Page 4 of 4


 1          11.      Under CARES Act § 15002(b), defendant consents to proceed with this hearing by video-

 2 teleconference. Counsel joins in this consent.

 3          IT IS SO STIPULATED.

 4
      Dated: June 15, 2020                                     MCGREGOR W. SCOTT
 5                                                             United States Attorney
 6
                                                               /s/ TANYA B. SYED
 7                                                             TANYA B. SYED
                                                               Assistant United States Attorney
 8

 9
      Dated: June 15, 2020                                     /s/ ALIN CINTEAN
10                                                             ALIN CINTEAN
11                                                             Counsel for Defendant
                                                               TIMOTHY D. FIALDINI
12
                                                       ORDER
13
            1.       The Court adopts the findings above.
14
            2.       Further, the Court specifically finds that:
15
                     a)     The disposition hearing in this case cannot be further delayed without serious
16
            harm to the interest of justice;
17
                     b)     The defendant has waived his physical presence at the hearing and consents to
18
            remote hearing by videoconference; and
19
            3.       Therefore, based on the findings above, and under the Court’s authority under § 15002(b)
20
     of the CARES Act and General Order 614, the disposition hearing in this case will be conducted by
21
     videoconference.
22
            IT IS SO ORDERED.
23
     Dated: June 16, 2020
24

25

26

27

28

      STIPULATION REGARDING HEARING                        4
30
